NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0742-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PAUL MYHAND, a/k/a
PEPA LARGE, PAUL L.
MYHAND, and POPPA LARGE,

     Defendant-Appellant.
____________________________

                   Argued May 23, 2022 – Decided July 15, 2022

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 16-12-1020.

                   Kevin S. Finckenauer, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Kevin S.
                   Finckenauer, of counsel and on the briefs).

                   Ali Y. Ozbek, Assistant Prosecutor, argued the cause
                   for respondent (Camelia M. Valdes, Passaic County
                   Prosecutor, attorney; Ali Y. Ozbek, of counsel and on
                   the brief).
PER CURIAM

      Just before 10:00 p.m. on July 24, 2016, Bernardo Medina-Villario and

George Anga were en route via car to Angie's Bar in Paterson. As Medina-

Villario parked his Toyota Camry on Broadway, defendant Paul Myhand entered

the passenger's side, leaned over Anga, slapped Medina-Villario, and demanded

the car. The Camry then struck two other vehicles, causing an accident. The

victims of the accident told Officer Giuseppe Ciarla, of the Paterson Police

Department (PPD), the driver appeared to be a "heavy-set black male."

Meanwhile, Medina-Villario and Anga walked two blocks to PPD headquarters

and reported the carjacking. Around 10:25 p.m., police observed defendant

driving the stolen Camry; he was arrested without incident. Minutes later,

Medina-Villario and Anga identified defendant during a show-up procedure

conducted by Ciarla.

      In December 2016, defendant was charged in a Passaic County indictment

with two counts of first-degree carjacking, N.J.S.A. 2C:15-2(a)(1) and (a)(2).

The matter was tried before a jury in February 2019. Defendant represented

himself, with the assistance of standby counsel.         Both carjacking victims

testified on behalf of the State. The court ordered a mistrial after the jurors were




                                                                              A-0742-19
                                         2
unable to reach a unanimous verdict and scheduled the matter for a status

conference on March 4, 2019.

      On the March 4 return date, defendant requested the earliest possible

retrial date, arguing he had been detained on the present charges for

approximately three years. The court scheduled the retrial for April 2, 2019,

because the prosecutor and defendant's standby attorney were scheduled to

commence three back-to-back trials on March 5, 2019 regarding another

defendant. The court noted defendant in this matter could file a motion for a

bail reduction.

      On March 26, 2019, the court held another pretrial conference.          The

attorneys informed the court the trial in the other matter was ongoing and the

third trial of the back-to-back matters would likely conclude in "mid to late June

or early July." Defendant maintained he was ready to try the case pro se. In

view of the attorneys' trial schedule in the other matter, the court scheduled a

July 16, 2019 trial date in this case. Apparently, the other matter concluded

ahead of schedule.1




1
  The record on appeal does not include transcripts of the March 4 and March
26 pretrial conferences.
                                                                            A-0742-19
                                        3
      On April 2, the assignment judge attempted to facilitate an agreement

between the parties, but his efforts were unavailing. He then sent the case to

another judge, with directions to commence the retrial "immediately" – more

than three months before the original retrial date of July 16, 2019.2 Defendant's

ensuing request for a thirty-day adjournment to obtain the transcripts from the

first trial was denied by the trial judge.

      The testimony spanned two trial days, during which the State called

Medina-Villario, Officer Ciarla, and another PPD officer. Neither Anga nor the

accident victims testified at the retrial. At the close of the State's evidence, the

court appointed standby counsel to represent defendant for the remainder of the

trial, spurred by his courtroom conduct. Defendant did not testify or present any

evidence in his defense. In his closing remarks, the State commented on Anga's

identification of defendant, which was introduced in evidence through the

testimony of Ciarla.

      The jury convicted defendant of both carjacking counts by threatening the

use of bodily harm under subsection (a)(2). He was sentenced to an aggregate




2
   The receiving judge had begun the first trial but had taken ill during jury
selection.
                                                                              A-0742-19
                                             4
twenty-three-year prison term, subject to the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2.

     Defendant now appeals, arguing:

                                POINT I

           THE TRIAL COURT'S REFUSAL TO GRANT A
           THIRTY-DAY ADJOURNMENT OF THE RETRIAL
           SO THAT [DEFENDANT] COULD OBTAIN THE
           TRANSCRIPTS OF THE FIRST TRIAL REQUIRES
           REVERSAL OF [DEFENDANT]'S CONVICTIONS.

                                POINT II

           THE ADMISSION OF THE NON-TESTIFYING
           VICTIMS' OUT-OF-COURT IDENTIFICATIONS
           VIOLATED          [DEFENDANT]'S RIGHTS TO
           CONFRONT HIS ACCUSER AND CONSTITUTED
           INADMISSIBLE HEARSAY.
           (Partially raised below)

           A. The Admission Of, and Heavy Reliance On, the
           Out-Of-Court Show[-]up Identification by George
           Anga Violated [Defendant]'s Rights to Confront His
           Accuser, Was Inadmissible Hearsay, and Irreparably
           Damaged the Proceedings.

           B.    Officer Ciarla's Regurgitation of Identifying
           Information by [the] Drivers Who Were Struck by the
           Stolen Car Likewise Violated [Defendant]'s Right to
           Confront His Accusers and Constituted Inadmissible
           Hearsay.




                                                                    A-0742-19
                                       5
                                  POINT III

            THE AGGREGATE TWENTY-THREE[-]YEAR
            SENTENCE IMPOSED BY THE TRIAL COURT
            WAS MANIFESTLY EXCESSIVE AND BASED ON
            AN IMPROPER WEIGHING OF [DEFENDANT]'S
            PREVIOUS CONVICTIONS, RATHER THAN A
            CONSIDERATION OF THE INSTANT OFFENSES
            FOR WHICH HE WAS BEING SENTENCED.
            ADDITIONALLY, THE COURT IMPROPERLY
            AWARDED      RESTITUTION      WITHOUT
            CONSIDERING [DEFENDANT]'S ABILITY TO
            PAY.

            A.    The Trial Court Improperly Focused on
            [Defendant]'s Criminal History, Rather than the Instant
            Offenses, in Sentencing Him to Two Concurrent
            Twenty-Three[-]Year Terms.

            B. The Trial Court's Imposition of Restitution was
            Improper Because there was No Ability[-]to[-]Pay
            Hearing, and the Record Indicates that [Defendant]
            Would Not be Able to Pay the Amounts Owed.

      Because we agree with the contentions raised in points I and II, our

disposition makes it unnecessary to consider defendant's sentencing arguments

raised in point III. We therefore reverse defendant's convictions, vacate his

sentence, and remand for further proceedings.

                                       I.

      Defendant maintains the trial judge improperly denied his request for a

thirty-day adjournment to obtain the transcripts from the first trial before the


                                                                          A-0742-19
                                       6
retrial commenced.        Asserting the transcripts were "an integral and

indispensable tool in preparing for a retrial," defendant argues the judge

erroneously denied his adjournment request to obtain the transcripts pursuant to

Britt v. North Carolina, 404 U.S. 226 (1971). We agree.

      We acknowledge a trial court exercises broad discretion in controlling its

calendar, and granting or denying an adjournment. See, e.g., State v. Hayes,

205 N.J. 522, 537 (2011). As part of its duties, a court "has the power to tightly

control its calendar to assure the efficient administration of the criminal ju stice

system." State v. Ruffin, 371 N.J. Super. 371, 388 (App. Div. 2004). However,

the court's discretion should be based on a rational explanation, after considering

relevant facts. State v. Kates, 216 N.J. 393, 396-97 (2014) (discussing necessity

of a "reasoned, thoughtful analysis of the appropriate factors" in granting a

continuance to seek counsel).

      We have said, in the context of a civil trial, a denial of an adjournment

must comport "with the fundamental principles of justice and fairness that must

guide all judicial decisions." Berkowitz v. Soper, 443 N.J. Super. 391, 407

(App. Div. 2016). Those principles are no less applicable in a criminal trial.

See State v. Garcia, 195 N.J. 192, 196 (2008) (holding the trial court abused its




                                                                              A-0742-19
                                         7
discretion by failing to grant the defendant's request for an adjournment to

arrange for the production of an imprisoned defense witness).

      In Britt, the United States Supreme Court held "the State must provide an

indigent defendant with a transcript of prior proceedings when that transcript is

needed for an effective defense or appeal."          404 U.S. at 227.   The Court

"identified two factors that are relevant to the determination of need: (1) the

value of the transcript to the defendant in connection with the appeal or trial for

which it is sought, and (2) the availability of alternative devices that would

fulfill the same functions as a transcript." Ibid.

      As to the first factor, the defendant need not make a particular or strong

showing of the value of the transcript. Id. at 228. Thus, "even in the absence of

specific allegations it can ordinarily be assumed that a transcript . . . would be

valuable to the defendant in at least two ways:          as a discovery device in

preparation for trial, and as a tool at the trial itself for the impeachment of

prosecution witnesses." Ibid.; see also Martin v. Rose, 525 F.2d 111, 113 (6th

Cir. 1975) (affirming a petition for habeas corpus relief, stating "we can think

of no more valuable document for defense counsel approaching a contested trial

than the record of the previous trial of his client for the exact same crime with

which he is charged again before the court of another sovereign").


                                                                             A-0742-19
                                         8
      Regarding the second factor, the adequacy of alternative devices should

be decided on a case-by-case basis. Britt, 404 U.S. at 229. Because the same

court reporter was employed for both trials and would "have read back to counsel

his notes of the mistrial," the Court in Britt determined the defendant had access

to "an informal alternative which appear[ed] to be substantially equivalent to a

transcript." Id. at 229-30. That is not the case here.

      In the present matter, the State claims Britt is inapplicable because

defendant's argument is not based on his indigent status. We do not interpret

Britt so narrowly. As defendant asserts, "transcripts are significant tools."

Indeed, in deciding whether to grant defendant's request, the trial judge noted

the importance of the transcripts, acknowledging: "[I]f a witness takes the stand

here in this trial and says something different than they did at the last trial, you

know, you can't get up and say, 'Well, wait a minute, didn't you say [something

in the prior trial] because there's no record of it.'" The importance of the

transcript as an impeachment tool is precisely what the Court in Britt embraced.

404 U.S. at 228.

      At first blush, defendant's April 2, 2019 adjournment request to obtain the

transcripts of his first trial may seem belated. The mistrial was declared on

February 13, 2019; defendant failed to order the transcripts during the six -week


                                                                              A-0742-19
                                         9
interim before the April 2 trial date; and the issue was not raised until April 2,

when the trial judge asked defendant whether he ordered the transcripts.

Further, defendant claimed he "didn't know he c[ould] get them," yet he

possessed a transcript from the pretrial Wade3 hearing, which he utilized to

cross-examine Ciarla during the retrial. Defendant also insisted the retrial occur

as quickly as possible. Finally, the trial judge noted the case was more than 600

days old, defendant was incarcerated, and the Administrative Office of the

Courts had directed that such matters "are to be treated like speedy trial cases."

       While we appreciate the trial court's efforts to move the matter to trial in

view of the age of the case, multiple factors militate in favor of the adjournment

request in the present matter: defendant sought the adjournment to obtain the

transcripts; the trial date was moved up to April 2, 2019, only after the attorneys'

other trials were completed ahead of schedule; and a thirty-day adjournment

would have resulted in a retrial date well before the originally-scheduled July

16 trial date. Under these circumstances, the age of the case does not countervail

the transcripts' value as impeachment tools in the retrial. See Britt, 404 U.S. at

228. We conclude the trial judge abused his discretion in denying defendant's

application. See Hayes, 205 N.J. at 537.


3
    United States v. Wade, 388 U.S. 218 (1967).
                                                                              A-0742-19
                                        10
                                       II.

      In his second point, defendant contends his constitutional rights were

violated by the out-of-court testimonial statements of Anga and the accident

victims through Ciarla's testimony.          The State now counters Anga was

unavailable to testify at trial and, as such, the admission of his out-of-court

identification was proper under N.J.R.E. 804(b)(1)(A), and any error was

harmless. The State also argues Ciarla's testimony concerning the description

of defendant given by the accident victims was not hearsay because the crime

was ongoing when the statements were made.

      According to Ciarla, around 10:24 p.m., he and his partner were with the

carjacking victims at PPD headquarters, when they were dispatched to report to

16th Avenue and Carroll Street, where defendant was detained by police. The

officers brought the victims to the intersection to conduct show-up

identifications of defendant. Ciarla testified both victims identified defendant

as the suspect. Defendant objected to Ciarla's statement that the victims got out

of the car and said, "'[T]hat's him, Paul Myhand.'" Because the prosecutor

clarified that the victims did not know defendant's name, the judge overruled the

objection.

      The following exchange ensued, without further objection.


                                                                           A-0742-19
                                      11
PROSECUTOR: So, to the best of your recollection
what do the victims say when they get out of the car and
see the suspect?

CIARLA: "That's him. That's him."

PROSECUTOR: And to you that meant that was the
person in the carjacking.

CIARLA: Yes.

PROSECUTOR: Did one of them say at [sic] first, did
they say it at the same time?

CIARLA: One said it and the other one said it right
after.

PROSECUTOR: Do you remember which one said it
first?

CIARLA: The owner of the vehicle.

PROSECUTOR: Would that have been Bernardo
[Medina-Villario]?

CIARLA: Bernardo.

PROSECUTOR: And George Anga also said . . . also
identified him?

CIARLA: Yes.

PROSECUTOR:             Did either of them have any
hesitation or any . . .

CIARLA: No, as soon as I took them out of the car,
they took a few steps away from the patrol unit and they
said that was him.

                                                           A-0742-19
                          12
      The prosecutor also elicited from Ciarla the description of defendant

provided by the accident victims – neither of whom testified at trial.

Referencing the accident report, the prosecutor asked, "And when you spoke to

these people, did they give a description of the person who did this?" Ciarla

replied: "A vague description. All they said was, 'Heavy-set black male in a

vehicle.'" Defendant did not object to this testimony.

      During recess after Ciarla testified, defendant advised the trial judge the

prosecutor had "just notified" him that certain witnesses, including Anga , were

"not coming into this trial." Notably, testimony had begun the previous day;

Ciarla was the second witness called by the State. Although defendant did not

raise a hearsay objection to any of Ciarla's testimony, defendant asserted he had

"the right to cross-examine [his] accuser," particularly as to Anga. The judge

informed defendant the decision to call witnesses rested with the parties, and

that defendant could subpoena Anga, provided his production did not delay the

trial beyond the end of that week.

      During his summation, the prosecutor referenced Ciarla's testimony

concerning Anga's identification several times:

                   And Officer Ciarla testified under oath that as
            soon as they got to the scene, both these men got out of
            the car and said that's him. Pointed at [defendant] and
            said, "That's him. That's the man who carjacked us."

                                                                           A-0742-19
                                      13
                   He said there was no hesitation. . . . I asked him
            who said it first, if you remember. He said that
            Bernardo Medina-Villario said it first. George Anga
            said it second. But there's no hesitation. They both get
            out of the car; they see the man immediately.

                  ....

                  . . . There was an out-of-court identification
            within an hour of the crime where Bernardo and George
            both say, "That's him. That's the man who did it."

                  ....

                   . . . Officer Ciarla said there were two victims.
            Bernardo Medina-Villario and George Anga. And he
            said that George Anga also identified the defendant at
            the scene. He was also in the car. He was the one that
            this man is l[ying] on . . . across his lap when he's
            hitting him.

                  They're also close. From that distance, he would
            have gotten a good view of him. And George Anga also
            gets out of the police car and says, "That's him. That's
            the man who did it."

                  ....

                  . . . We have two witnesses who thirty-six
            minutes after the crime, after being instructed only to
            make an identification if they're certain. They get out
            of the police car and say, "That's him. That's the man
            who did it."

The prosecutor did not comment on the accident victims' description of

defendant given to Ciarla.


                                                                        A-0742-19
                                      14
      Following the prosecutor's summation, defense counsel objected to the

comments concerning Anga's identification on hearsay grounds. The trial judge

overruled counsel's objection, agreeing with the State that no objection was

raised during trial, and Anga's prior identification was admissible as an

unspecified exception to the hearsay rule. See N.J.R.E. 803(a)(3).

      Although we generally defer to a trial court's evidentiary rulings,

reviewing them only for abuse of discretion, "we do not defer to a ruling that is

based on a mistaken interpretation of an evidence rule, or that misapplies the

rule." State v. R.J.M., 453 N.J. Super. 261, 266 (App. Div. 2018). Our review

of the trial court's application of the law to the facts, of course, is plenary . State

v. Hubbard, 222 N.J. 249, 263 (2015).

      Both the United States Constitution and the New Jersey Constitution

guarantee defendants the right to confront witnesses and to cross-examine

accusers. U.S. Const. amend. VI; N.J. Const. art. I, ¶ 10; State v. Branch, 182

N.J. 338, 348 (2005). The Confrontation Clause reflects "a preference for the

in-court testimony of a witness, whose veracity can be tested by the rigors of

cross-examination." State ex. rel. J.A., 195 N.J. 324, 342 (2008). "Although

the Sixth Amendment does not interdict all hearsay, it does prohibit the use of

out-of-court testimonial hearsay, untested by cross-examination, as a substitute


                                                                                A-0742-19
                                         15
for in-court testimony." Ibid.; see, e.g., State v. Medina, 242 N.J. 397, 415-16

(2020) (reiterating the principle that law enforcement witnesses "may not

disclose incriminating information obtained from a non-testifying witness" and

explaining the limitation is meant to avoid the implication that the officer's

testimony is "'worthy of greater weight'" (quoting State v. Kemp, 195 N.J. 136,

155 (2008))).

      One such exception is a prior identification made by the declarant-witness

pursuant to N.J.R.E. 803(a)(3).       Relevant here, the Rule provides certain

statements are excluded from the hearsay prohibition provided "[t]he declarant-

witness testifies and is subject to cross-examination about a prior otherwise

admissible statement, and the statement . . . is a prior identification of a person

made after perceiving that person if made in circumstances precluding

unfairness or unreliability." The rationale underscoring the Rule is that a prior

identification was "made when the events and sensory impressions are fresh in

the mind of a witness." State v. Matlack, 49 N.J. 491, 498 (1967). If the person

making the identification is a witness at trial, that person's testimony, third-party

testimony, and exhibits recording the identification are all admissible. Id. at

499-500; see also State v. Luna, 193 N.J. 202, 216 (2007) ("Although the prior

identification would have been admissible under N.J.R.E. 803(a)(3), had the


                                                                              A-0742-19
                                        16
housekeeper appeared as a witness, the State properly conceded on appeal that,

in her absence, reference to the housekeeper's out-of-court statement was

inadmissible hearsay.").

      Because Anga did not testify at the retrial, Ciarla's testimony pertaining

to Anga's identification of defendant was not admissible as an exception to the

hearsay rule under N.J.R.E. 803(a)(3). Instead, admission of this testimony

infringed upon defendant's right to confront Anga in violation of Crawford v.

Washington, 541 U.S. 36, 49-51 (2004). The prosecutor's multiple references

to Anga's identification in summation compounded the problem; the error was

not harmless as the State contends. Indeed, defendant was convicted of both

carjacking counts, including the count naming Anga as a victim.4

      Nor are we persuaded by the State's argument, raised for the first time on

appeal, that Anga's identification was admissible as a hearsay exception

pursuant to N.J.R.E. 804(b)(1)(A).      Relevant here, under this exception, a

witness's prior trial testimony is admissible in a subsequent trial, when "offered

against a party who had an opportunity and similar motive in the prior trial . . .

to develop the testimony by . . . cross-examination." However, the exception is


4
  Although not raised on appeal, inexplicably, the indictment charged separate
carjacking counts that reflected Medina-Villario and Anga each were victims of
the same carjacking.
                                                                            A-0742-19
                                       17
only available if the declarant is "unavailable," as defined in N.J.R.E. 804(a).5

Ciarla's testimony concerning Anga's show-up identification of defendant finds

no support under this Rule.




5
  Absent certain circumstances not applicable here, "a declarant is 'unavailable'
as a witness" under N.J.R.E. 804(a), if he or she:

            (1) is exempted by ruling of the court on the ground of
            privilege from testifying concerning the subject matter
            of the statement; or

            (2) persists in refusing to testify concerning the subject
            matter of the statement despite an order of the court to
            do so; or

            (3) testifies to a lack of memory of the subject matter
            of the statement; or

            (4) is absent from the trial, hearing, or proceeding
            because of death, physical or mental illness or
            infirmity, or other cause; and

                  (A) the proponent of the statement is unable by
                  process or other reasonable means to procure the
                  declarant's attendance at trial, hearing, or
                  proceeding; and

                  (B) with respect to statements proffered under
                  Rules 804(b)(4) and (7), the proponent must be
                  unable, without undue hardship or expense, to
                  obtain declarant's deposition for use in lieu of
                  testimony at trial, hearing, or proceeding[.]
                                                                           A-0742-19
                                       18
      For reasons that are unclear from the record, Anga did not testify at

defendant's retrial. The State made no mention of his unavailability during trial;

its responding brief is no more illuminating. 6 Instead, the State argues defendant

failed to cite any "New Jersey case that presents the requirements for

establishing a witness as unavailable."      But the onus was on the State to

demonstrate Anga was "unavailable" under the criteria set forth in N.J.R.E.

804(a). Moreover, Anga's prior testimony concerning the identification was not

introduced at trial; the State improperly elicited from Ciarla Anga's pretrial

statements made during the show-up procedure. Because the State did not

demonstrate Anga was unavailable under any of the criteria set forth in the Rule,

Anga's testimony constituted inadmissible hearsay.

       Finally, we turn to Ciarla's testimony concerning the accident victims'

description of defendant. Although Ciarla testified the description given was

"vague," Ciarla also told the jury the victims said the suspect was a "heavy-set

black male in a vehicle." That testimony was improper under our Supreme

Court's decision in J.A.



6
  At sentencing, the State noted Medina-Villario and Anga were construction
workers, who lost wages by testifying at the first trial, and Medina-Villario, in
particular, wished to attend the sentencing hearing, but could not afford to leave
work. No mention was made of Anga's unavailability for trial.
                                                                             A-0742-19
                                       19
      In J.A., the Court held the eyewitness's statement to the officer, made

several minutes after the witness ended his pursuit of the robbers, did not qualify

as a present sense impression exception to the hearsay rule under N.J.R.E.

803(c)(1) because it was not "made while or immediately after the [witness] was

perceiving the event." 7 Id. at 336-40. The Court further found the witness's

report to the officer "ran afoul of the Confrontation Clause" as a testimonial

statement because "[t]here was no ongoing emergency — no immediate danger

— implicating either the witness or the victim, both of whom were in the

company of police officers" when the eyewitness made the statements the State

sought to admit. Id. at 341, 348.

      In interpreting the phrase "immediately after," the Court recognized a

delay of mere minutes between the occurrence of an event and a declarant's

recounting of that same event could take the statement outside of the exception.

Id. at 339-40. According to the Court:

            For purposes of a present sense impression, a
            declarant's statement that "the blue sports car is going
            through the red light" or that "the blue sports car just
            went through the red light" (seconds ago) is different
            from a declarant's statement that "the blue sports car
            went through the red light ten minutes ago."

7
  Pursuant to N.J.R.E. 803(c)(1), a present sense impression is "[a] statement
describing or explaining an event or condition, made while or immediately after
the declarant perceived it and without opportunity to deliberate or fabricate."
                                                                             A-0742-19
                                       20
            [Id. at 339.]

Thus, the J.A. Court held that relating the details of a crime "that occurred ten

minutes earlier is not the equivalent of describing the crime 'immediately after'

it occurred." Id. at 340.

      Here, the unidentified accident victims did not testify at trial. The only

evidence as to the timing of their observations was introduced through Ciarla's

testimony. Ciarla testified he was dispatched to headquarters around 9:59 p.m.

regarding the carjacking. Referencing the timestamp on the accident report,

Ciarla testified at 10:16 p.m., one of the victims "came to headquarters to report

that she was involved in a motor vehicle accident related to this carjacking

incident." Because the victim gave the statement at headquarters, sometime

after the incident had occurred, her description of defendant was based on the

crime that had occurred earlier and did not qualify as a present sense impression

exception to the hearsay rule under N.J.R.E. 803(c)(1); see also J.A., 195 N.J.

at 340. It also appears by the time the accident victims reported the crime, they

and the carjacking victims were no longer in harm's way. See id. at 348.

      We recognize Ciarla's testimony concerning the accident victims'

description of defendant was fleeting and not objected to by defendant. In

isolation, we might be inclined to find the error was not "clearly capable of


                                                                            A-0742-19
                                       21
producing an unjust result."          R. 2:10-2 (providing, in pertinent part, "the

appellate court may, in the interests of justice, notice plain error not brought to

the attention of the trial court").

      However, we are convinced the cumulative effect of multiple hearsay

errors committed during the retrial rendered the trial unfair.        See State v.

Sanchez-Medina, 231 N.J. 452, 469 (2018) ("Even if an individual error does

not require reversal, the cumulative effect of a series of errors can cast doubt on

a verdict and call for a new trial."); see also State v. Weaver, 219 N.J. 131, 155

(2014) ("When legal errors cumulatively render a trial unfair, the Constitution

requires a new trial"). "Our obligation is to ensure that defendant had a fair

trial." State v. Jenewicz, 193 N.J. 440, 473 (2008).

      Reversed and remanded. We do not retain jurisdiction.




                                                                             A-0742-19
                                           22